      Case 2:19-cv-13658-BWA-JCW Document 27 Filed 04/21/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

DRAKE JOSEPH GEISLER                                                   CIVIL ACTION

VERSUS                                                                 NO. 19-13658

LOUISIANA STATE ET AL.                                                 SECTION “M”(2)

                                   PARTIAL DISMISSAL ORDER

       Plaintiff Drake Joseph Geisler, who is incarcerated in a parish jail, filed this action pursuant

to 42 U.S.C. § 1983 alleging that the defendants violated his constitutional rights by denying him

a kosher diet in prison.1     Named as defendants are: the State of Louisiana, the Terrebonne Parish

Criminal Justice Complex (the “Terrebonne jail”), Sheriff Jerry Larpenter, Major Stephen

Bergeron, Terrebonne Parish President Gordon Dove, and Lieutenant T. Schwausch.             The State

of Louisiana filed a motion to dismiss arguing that the Eleventh Amendment provides it immunity

from this type of suit.2      Dove and the Terrebonne jail also filed a motion to dismiss arguing,

respectively, that: (1) Geisler does not state a claim against Dove in either his personal or official

capacity because Geisler does not allege that Dove was personally involved in his individual

capacity in the alleged constitutional violation, and the jail (including jail policy) is the sheriff’s

responsibility (including the making of official policy), not that of the parish president, so there is

no basis for relief against Dove in his official capacity; and (2) Geisler does not state a claim

against the Terrebonne jail because it is not an entity capable of being sued.3     The two motions

were referred to the United States Magistrate Judge, who issued a separate Report and

Recommendation (“R&R”) granting each motion on the principal grounds urged by movants.4



       1
           R. Docs. 1 at 5; 14 at 3-4.
       2
           R. Doc. 23.
       3
           R. Doc. 18.
       4
           R. Docs. 25 & 26 (together, “R&Rs”).
      Case 2:19-cv-13658-BWA-JCW Document 27 Filed 04/21/20 Page 2 of 2



       The Court, having considered the complaint, the record, the applicable law, the two R&Rs

of the magistrate judge, and the failure of plaintiff to file an objection to either R&R, hereby

approves the two R&Rs and adopts them, together, as its opinion in this matter.

       Therefore,

       IT IS ORDERED that the motion of defendants Dove and the Terrebonne jail to dismiss

for failure to state a claim (R. Doc. 18) is GRANTED and Geisler’s claims against these two

defendants pursuant to 42 U.S.C. § 1983 are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that the motion of defendant the State of Louisiana to

dismiss for failure to state a claim (R. Doc. 23) is GRANTED and Geisler’s claim against the

State of Louisiana pursuant to 42 U.S.C. § 1983 is DISMISSED WITH PREJUDICE.



       New Orleans, Louisiana, this 21st day of April, 2020.



                                                    ____________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE
